496 F.2d 1181
Birdie Mae DAVIS et al., Plaintiffs-Appellants,v.BOARD OF SCHOOL COMMISSIONERS OF MOBILE COUNTY et al.,Defendants-Appellees.
No. 72-3118.
United States Court of Appeals, Fifth Circuit.
June 21, 1974.

J. U. Blacksher, A. J. Cooper, Jr., Mobile, Ala., Charles Stephen Ralston, New York City, for plaintiffs-appellants.
A. L. Philips, Jr., James D. Brooks, Victor T. Hudson, Mobile, Ala., for defendants-appellees.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial of fees to counsel for plaintiffs in the litigation to desegregate the Mobile School system.  We vacate and remand for reconsideration in light of the supervening decision of the Supreme Court in Bradley v. School Board of Richmond, U.S. , 94 S. Ct. 2006, 40 L. Ed. 2d 476 (1974).


2
Vacated and remanded with direction.